DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Conness et al. (Pub No 2014/0375558). Hereinafter, referenced as Conness.

	
Regarding claim 15, Conness discloses a method comprising: 
causing output, via a display in an environment, of video content (Paragraph [0033] [0092] figure 6; television programming);
executing eye tracking, on eyes of a user viewing the video content, to determine user eye focus (Paragraphs [0074] [0075] figure 5; eye tracker 316 for identifying the gaze point of a user of user equipment 300); 
accessing information indicating different additional content (e.g. closed caption) corresponding to different image regions of the video content (Paragraphs [0092] [0093] figures 6 and 7; left display element 702 and right display element 704); 
selecting, by a computing device and based on the user eye focus and the information, additional video content; and causing output of the additional video content via the display (Paragraphs [0123] [0124] figures 12 and 13; if the viewer’s gaze is drawn toward the left display element 702 over a threshold amount of time displaying the closed captioning 1202 corresponding to the left display element; wherein closed captioning will not be displayed for the right display element 704; and vice versa).

Regarding claim 17, Conness discloses the method of claim 15; moreover, Conness discloses that the eye tracking comprises tracking different quantities of time that the user focuses on different objects in the video content (Paragraphs [0123] [0124] figures 12 and 13; if the viewer’s gaze is drawn toward the left display element 702 over a threshold amount of time displaying the closed captioning 1202 corresponding to the left display element; wherein closed captioning will not be displayed for the right display element 704; and vice versa).

Regarding claim 18, Conness discloses the method of claim 15; moreover, Conness discloses that the selecting is also based on determining that the user eye focus has remained on a region of the display for a minimum quantity of time (Paragraphs [0123] [0124] figures 12 and 13; if the viewer’s gaze is drawn toward the left display element 702 over a threshold amount of time displaying the closed captioning 1202 corresponding to the left display element; wherein closed captioning will not be displayed for the right display element 704; and vice versa).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrazas (Pub No US 2014/0259034) in view of Roberts et al. (Pub No 2012/0304206). Hereinafter, referenced as Terrazas and Roberts, respectively.

Regarding claim 1, Terrazas discloses a method comprising: 
causing output, via a display in an environment, of video content (Paragraph [0020] figure 1; television presentation device 102 presenting content in environment 100); 
receiving two different images of the environment, wherein the two different images correspond to two different times the display was outputting the video content  (Paragraph [0027] figure 1; capture a plurality of time stamped frames of the environment 100 while displaying the television content);
determining, based on image processing of the two different images, a change in recognized objects between the two different images (Paragraphs [0089] [0104] figures 1 and 4; determine changes in glow emanating from a secondary media device 114 in environment 100 over a number of captured frames. Determining that the user is interacting with secondary media device 112 disengaging from the primary media device 102; paragraph [0039]).
However, it is noted that Terrazas is silent to explicitly disclose selecting, by a computing device and based on the change in recognized objects, additional video content; and causing output of the additional video content via the display.
Nevertheless, in a similar field of endeavor Roberts discloses selecting, by a computing device and based on the change in recognized objects, additional video content; and causing output of the additional video content via the display (Paragraphs [0022] [0023] [0024] figure 4; detect and identify inanimate objects by camera detection device 406, and selecting advertisement to be presented based on the obtained information from detection zone 408. Wherein the detected ambient action may include the user interacting with a mobile device during the presentation of a media content program; paragraphs [0015] [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas by specifically providing the elements mentioned above, as taught by Roberts, for the predictable result of accounting for one or more ambient actions of a user while the user is experiencing media content using a media content access device, increasing effectiveness, personalization, and/or adaptability of the targeted advertising (Roberts – paragraph [0002]).

Regarding claim 4, Terrazas and Roberts disclose the method of claim 8; however, it is noted that Terrazas is silent to explicitly disclose that the selecting comprises determining, via a computerized object recognition process, that a first object is: in a first one of the two different images; and absent from a second one of the two different images.
Nevertheless, in a similar field of endeavor Roberts discloses that the selecting comprises determining, via a computerized object recognition process, that a first object is: in a first one of the two different images; and absent from a second one of the two different images (Paragraphs [0016] [0028]; select targeted ads based on the detections of an object in detection zone 408, e.g. beverage can, a mobile device, etc. Inherently, the opposite also applies in the absence of said objects).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas by specifically providing the elements mentioned above, as taught by Roberts, for the predictable result of accounting for one or more ambient actions of a user while the user is experiencing media content using a media content access device, increasing effectiveness, personalization, and/or adaptability of the targeted advertising (Roberts – paragraph [0002]).

Regarding claim 5, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses that the video content comprises a plurality of video programs (Paragraphs [0013] [0015] figure 1; television programs).

Regarding claim 8, Terrazas discloses a method comprising: 
using a camera (Paragraph [0031] figure 1; sensor 104, e.g. camera) to capture a plurality of images during output of content (Paragraph [0027] figure 1; capture a plurality of time stamped frames of the environment 100) , wherein the plurality of images comprise images of a user (e.g. audience member 110) and an environment (e.g. environment 100) in which the content is being output (Paragraphs [0022] [0028] figure 1; sensor 104, e.g. camera, captures environment 100 while the user is watching content in primary media device 102); 
causing computerized image processing of the images to determine a change in the plurality of images (Paragraphs [0089] [0104] figures 1 and 4; determine changes in glow emanating from a secondary media device 114 in environment 100 over a number of captured frames. Determining that the user is interacting with secondary media device 112 disengaging from the primary media device 102; paragraph [0039]). 
However, it is noted that Terrazas is silent to explicitly disclose selecting, based on the change in the plurality of images, additional content to be output for the user; and causing output of the selected additional content.
Nevertheless, in a similar field of endeavor Roberts discloses selecting, based on the change in the plurality of images, additional content to be output for the user; and causing output of the selected additional content (Paragraphs [0022] [0023] [0024] figure 4; detect and identify inanimate objects by camera detection device 406, and selecting advertisement to be presented based on the obtained information from detection zone 408. Wherein the detected ambient action may include the user interacting with a mobile device during the presentation of a media content program; paragraphs [0015] [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas by specifically providing the elements mentioned above, as taught by Roberts, for the predictable result of accounting for one or more ambient actions of a user while the user is experiencing media content using a media content access device, increasing effectiveness, personalization, and/or adaptability of the targeted advertising (Roberts – paragraph [0002]).

Regarding claim 11, Terrazas and Roberts disclose the method of claim 8; however, it is noted that Terrazas is silent to explicitly disclose that the selecting the additional content is based on determining, via a computerized object recognition process, that a first object is: in a first image of the plurality of images; and absent from a second image of the plurality of images.
Nevertheless, in a similar field of endeavor Roberts discloses that the selecting the additional content is based on determining, via a computerized object recognition process, that a first object is: in a first image of the plurality of images; and absent from a second image of the plurality of images (Paragraphs [0016] [0028]; select targeted ads based on the detections of an object in detection zone 408, e.g. beverage can, a mobile device, etc. Inherently, the opposite also applies in the absence of said objects).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas by specifically providing the elements mentioned above, as taught by Roberts, for the predictable result of accounting for one or more ambient actions of a user while the user is experiencing media content using a media content access device, increasing effectiveness, personalization, and/or adaptability of the targeted advertising (Roberts – paragraph [0002]).

Regarding claim 12, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses that the content comprises a plurality of video programs (Paragraphs [0013] [0015] figure 1; television programs).




Claims 2, 3, 6, 7, 9, 10, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrazas and Roberts further in view of Conness et al. (Pub No 2014/0375558). Hereinafter, referenced as Conness.

Regarding claim 2, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses executing eye tracking to determine a user's eye focus in each of the two different images (Paragraphs [0052] [0053] figure 4; calculate engagement level utilizing an eye tracker 402 in order to determine the gaze direction of the user); determining that the user's eye focus has changed between the two different images (Paragraphs [0089] [0104] figures 1 and 4; determine changes in glow emanating from a secondary media device 114 in environment 100 over a number of captured frames. Determining that the user is interacting with secondary media device 112 disengaging from the primary media device 102; paragraph [0039]).
However, it is noted that Terrazas and Roberts are silent to explicitly disclose accessing information indicating different selectable video content corresponding to different display portions; and selecting the additional video content based on the change in the user's eye focus and based on the information.
Nevertheless, in a similar field of endeavor Conness discloses accessing information indicating different selectable video content corresponding to different display portions; and selecting the additional video content based on the change in the user's eye focus and based on the information (Paragraphs [0123] [0124] figures 12 and 13; if the viewer’s gaze is drawn toward the left display element 702 over a threshold amount of time displaying the closed captioning 1202 corresponding to the left display element; wherein closed captioning will not be displayed for the right display element 704; and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas and Roberts by specifically providing the elements mentioned above, as taught by Conness, for the predictable result of allowing the viewing equipment to be responsive to a user's gaze point when playing video content (Conness – paragraph [0002]).

Regarding claim 3, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses executing eye tracking to determine a user's eye focus in each of the two different images (Paragraphs [0052] [0053] figure 4; calculate engagement level utilizing an eye tracker 402 in order to determine the gaze direction of the user).
However, it is noted that Terrazas and Roberts are silent to explicitly disclose that the selecting the additional video content is further based on the user's eye focus.
Nevertheless, in a similar field of endeavor Conness discloses that the selecting the additional video content is further based on the user's eye focus. (Paragraphs [0103]-[0105] figures 7 and 9; determining the viewer’s gaze location in certain area boundaries of the screen, e.g. 902-908, to decide whether to present additional information, e.g. closed captioning).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas and Roberts by specifically providing the elements mentioned above, as taught by Conness, for the predictable result of allowing the viewing equipment to be responsive to a user's gaze point when playing video content (Conness – paragraph [0002]).

Regarding claim 6, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses tracking eye focus of a user during output of the video content via the display (Paragraphs [0052] [0053] figure 4; calculate engagement level utilizing an eye tracker 402 in order to determine the gaze direction of the user).
However, it is noted that Terrazas and Roberts are silent to explicitly disclose causing output of different additional content items based on the eye focus targeting different objects in the video content.
Nevertheless, in a similar field of endeavor Conness discloses causing output of different additional content items (e.g. closed captioning) based on the eye focus targeting different objects in the video content (Paragraphs [0103]-[0105] figures 7 and 9; determining the viewer’s gaze location in certain area boundaries of the screen, e.g. 902-908, to decide whether to present additional information, e.g. closed captioning).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas and Roberts by specifically providing the elements mentioned above, as taught by Conness, for the predictable result of allowing the viewing equipment to be responsive to a user's gaze point when playing video content (Conness – paragraph [0002]).

Regarding claim 7, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses comparing the two different images (Paragraphs [0089] [0104] figures 1 and 4; determine changes in glow emanating from a secondary media device 114 in environment 100 over a number of captured frames. Determining that the user is interacting with secondary media device 112 disengaging from the primary media device 102; paragraph [0039]).
However, it is noted that Terrazas and Roberts are silent to explicitly disclose determining that a user's eye focus has remained constant for a minimum duration of time.
Nevertheless, in a similar field of endeavor Conness discloses determining that a user's eye focus has remained constant for a minimum duration of time (Paragraphs [0103]-[0105] figures 7 and 9; determining the viewer’s gaze location in certain area boundaries of the screen, e.g. 902-908, to decide whether to present additional information, e.g. closed captioning. Wherein the determination to present additional information is also based on the user’s gaze duration threshold being met; paragraph [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas and Roberts by specifically providing the elements mentioned above, as taught by Conness, for the predictable result of allowing the viewing equipment to be responsive to a user's gaze point when playing video content (Conness – paragraph [0002]).

Regarding claim 9, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses executing eye tracking to determine eye focus of the user in the plurality of images (Paragraphs [0052] [0053] figure 4; calculate engagement level utilizing an eye tracker 402 in order to determine the gaze direction of the user).
However, it is noted that Terrazas and Roberts are silent to explicitly disclose determining that the eye focus has changed, in the plurality of images, between two portions of a display via which the content was output; and accessing information indicating different selectable items corresponding to different portions of the display, wherein the selecting the additional content is based on the information and the change in eye focus.
Nevertheless, in a similar field of endeavor Conness discloses determining that the eye focus has changed, in the plurality of images, between two portions of a display via which the content was output (Figures 7 and 12; left display element 702 and right display element 704); and accessing information indicating different selectable items corresponding to different portions of the display, wherein the selecting the additional content is based on the information and the change in eye focus (Paragraphs [0123] [0124] figures 12 and 13; if the viewer’s gaze is drawn toward the left display element 702 over a threshold amount of time displaying the closed captioning 1202 corresponding to the left display element; wherein closed captioning will not be displayed for the right display element 704; and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas and Roberts by specifically providing the elements mentioned above, as taught by Conness, for the predictable result of allowing the viewing equipment to be responsive to a user's gaze point when playing video content (Conness – paragraph [0002]).

Regarding claim 10, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses executing eye tracking to determine eye focus of the user in the plurality of images (Paragraphs [0052] [0053] figure 4; calculate engagement level utilizing an eye tracker 402 in order to determine the gaze direction of the user).
However, it is noted that Terrazas and Roberts are silent to explicitly disclose that the selecting the additional content is further based on the eye focus.
Nevertheless, in a similar field of endeavor Conness discloses that the selecting the additional content is further based on the eye focus (Paragraphs [0103]-[0105] figures 7 and 9; determining the viewer’s gaze location in certain area boundaries of the screen, e.g. 902-908, to decide whether to present additional information, e.g. closed captioning).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas and Roberts by specifically providing the elements mentioned above, as taught by Conness, for the predictable result of allowing the viewing equipment to be responsive to a user's gaze point when playing video content (Conness – paragraph [0002]).

Regarding claim 13, Terrazas and Roberts disclose the method of claim 8; moreover, Terrazas discloses tracking eye focus of the user during output of the content via a display (Paragraphs [0052] [0053] figure 4; calculate engagement level utilizing an eye tracker 402 in order to determine the gaze direction of the user).
However, it is noted that Terrazas and Roberts are silent to explicitly disclose causing output of different additional content items based on the eye focus targeting different objects in the content.
Nevertheless, in a similar field of endeavor Conness discloses causing output of different additional content items (e.g. closed captioning) based on the eye focus targeting different objects in the content (Paragraphs [0103]-[0105] figures 7 and 9; determining the viewer’s gaze location in certain area boundaries of the screen, e.g. 902-908, to decide whether to present additional information, e.g. closed captioning).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas and Roberts by specifically providing the elements mentioned above, as taught by Conness, for the predictable result of allowing the viewing equipment to be responsive to a user's gaze point when playing video content (Conness – paragraph [0002]).

Regarding claim 14, Terrazas and Roberts disclose the method of claim 8; however, it is noted that Terrazas and Roberts are silent to explicitly disclose that the selected additional content is selected based on determining that an eye focus of the user has remained constant for a minimum duration of time.
Nevertheless, in a similar field of endeavor Conness discloses that the selected additional content is selected based on determining that an eye focus of the user has remained constant for a minimum duration of time (Paragraphs [0103]-[0105] figures 7 and 9; determining the viewer’s gaze location in certain area boundaries of the screen, e.g. 902-908, to decide whether to present additional information, e.g. closed captioning. Wherein the determination to present additional information is also based on the user’s gaze duration threshold being met; paragraph [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas and Roberts by specifically providing the elements mentioned above, as taught by Conness, for the predictable result of allowing the viewing equipment to be responsive to a user's gaze point when playing video content (Conness – paragraph [0002]).


Claims 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conness in view of Roberts.

Regarding claim 16, Conness discloses the method of claim 15; however, it is noted that Conness is silent to explicitly disclose that the information also indicates content corresponding to objects recognized in the environment outside of the display.
Nevertheless, in a similar field of endeavor Roberts discloses that the information also indicates content corresponding to objects recognized in the environment outside of the display (Paragraphs [0022] [0023] [0024] figure 4; detect and identify inanimate objects by camera detection device 406, and selecting advertisement to be presented based on the obtained information from detection zone 408. Wherein the detected ambient action may include the user interacting with a mobile device during the presentation of a media content program; paragraphs [0015] [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas by specifically providing the elements mentioned above, as taught by Roberts, for the predictable result of accounting for one or more ambient actions of a user while the user is experiencing media content using a media content access device, increasing effectiveness, personalization, and/or adaptability of the targeted advertising (Roberts – paragraph [0002]).

Regarding claim 19, Conness discloses the method of claim 15; however, it is noted that Conness is silent to explicitly disclose that the selecting is also based on image recognition of an object in an image of the environment.
Nevertheless, in a similar field of endeavor Roberts discloses that the selecting is also based on image recognition of an object in an image of the environment (Paragraphs [0022] [0023] [0024] figure 4; detect and identify inanimate objects by camera detection device 406, and selecting advertisement to be presented based on the obtained information from detection zone 408. Wherein the detected ambient action may include the user interacting with a mobile device during the presentation of a media content program; paragraphs [0015] [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas by specifically providing the elements mentioned above, as taught by Roberts, for the predictable result of accounting for one or more ambient actions of a user while the user is experiencing media content using a media content access device, increasing effectiveness, personalization, and/or adaptability of the targeted advertising (Roberts – paragraph [0002]).

Regarding claim 20, Conness discloses the method of claim 15; however, it is noted that Conness is silent to explicitly disclose that the selecting is also based on determining that an object was added to, or removed from, the environment.
Nevertheless, in a similar field of endeavor Roberts discloses that the selecting is also based on determining that an object was added to, or removed from, the environment (Paragraphs [0016] [0028]; select targeted ads based on the detections of an object in detection zone 408, e.g. beverage can, a mobile device, etc. Inherently, the opposite also applies in the absence of said objects).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Terrazas by specifically providing the elements mentioned above, as taught by Roberts, for the predictable result of accounting for one or more ambient actions of a user while the user is experiencing media content using a media content access device, increasing effectiveness, personalization, and/or adaptability of the targeted advertising (Roberts – paragraph [0002]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423